Affirmed and Opinion Filed April 26, 2022




                                              In the
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-21-00006-CV

                            CYNTHIA RAMOS, Appellant
                                      V.
                          DOMINGO H. CISNEROS, Appellee

                   On Appeal from the 14th Judicial District Court
                               Dallas County, Texas
                        Trial Court Cause No. DC-20-00429

                            MEMORANDUM OPINION
                       Before Justices Schenck, Carlyle, and Garcia
                                Opinion by Justice Carlyle

       Domingo H. Cisneros1 filed this lawsuit against his daughter Cynthia Ramos

seeking to recover title to his home from Ms. Ramos and prevent her from evicting

him. The trial court granted Mr. Cisneros’s motion for summary judgment against

Ms. Ramos, which she challenges in this appeal. We affirm in this memorandum

opinion. See TEX. R. APP. P. 47.4.




   1
     Mr. Cisneros died after this appeal was filed but before this case was disposed of on appeal. We
“proceed to adjudicate the appeal as if all parties were alive.” See TEX. R. APP. P. 7.1(a)(1).
                                    Background

      Mr. Cisneros filed this lawsuit on January 9, 2020. At that time, he was 80

years old and lived in a Dallas house he had purchased about one and one-half years

earlier. His wife had died the previous year at age 79. They had eight children

together, including Ms. Ramos.

      The petition alleged (1) Mr. Cisneros “has various medical conditions which

make it difficult for him to live by himself, including sporadic memory impairment,

high blood pressure and related problems”; (2) following his wife’s death, Ms.

Ramos “promised Plaintiff that if he gave her a deed to his house, that she would

care for him and let him live in his home, comfortable and undisturbed, for the rest

of his life, and provide him the care and companionship that he needed”; (3) on April

4, 2019, Mr. Cisneros “executed a deed to Defendant, reserving a life estate in his

home”; (4) the deed “was executed for no consideration, and was instead induced by

fraud, false promises, and due to the special relationship of trust and confidence that

he had with Defendant”; (5) shortly after that, Ms. Ramos “falsely represented to

Plaintiff that she was unable to obtain insurance on the home unless the title was

solely in her name” and she “began again pressuring Plaintiff to execute another

deed, granting her full title to the house”; (6) “acting under the false promises and

fraudulent representations of Defendant, and in reliance upon the relationship of trust

and confidence that he had in his daughter, based upon their special relationship, and

the promises and assurances of his daughter, Plaintiff executed a second deed to

                                         –2–
Defendant on May 6, 2019”; (7) Ms. Ramos “shortly began refusing to cook for him,

provide groceries for him, or treat him with the love and respect due to an aging

parent”; and (8) “[s]ubsequent to securing conveyance of Plaintiff’s homestead

through fraud, artifice, deceit, and exercise of undue influence, Cynthia

Ramos . . . engaged in malicious and harassing conduct designed to intimidate and

frighten her father into abandoning his home to allow her to consummate her

unlawful theft thereof” and filed a proceeding to evict Mr. Cisneros from the house.

      Mr. Cisneros asserted claims for (1) “breach of fiduciary duty and imposition

of constructive trust,” (2) “trespass to try title,” and (3) declarations that the two

deeds are “invalid and unenforceable” and he is “owner of 100% of the fee simple

interest” in the property. He also sought temporary and permanent injunctive relief,

monetary damages, and attorney’s fees.

      Following the March 12, 2020 issuance of citation, Ms. Ramos’s counsel filed

a March 18, 2020 “Notice of Appearance” but did not file an answer at that time.

      On July 23, 2020, Mr. Cisneros filed a traditional motion for summary

judgment, contending the evidence established “the existence of a relationship of

trust and confidence” between him and Ms. Ramos based on their family relationship

and other circumstances. He asserted Ms. Ramos breached that fiduciary relationship

by “attempting to evict him and continuing to harass him, rather than giving him

love, comfort, and support,” thus warranting “imposition of a constructive trust” in

his favor.

                                         –3–
      The evidence attached to the summary judgment motion included (1) a

declaration of Mr. Cisneros with the two deeds attached, (2) his above-described

petition, and (3) July 2020 deposition testimony of Atalia Garcia-Williams, the

attorney who prepared the two deeds.

      The summary judgment motion’s August 2020 Zoom hearing was reset for

September 28, 2020, so the parties could proceed with mediation, but they did not

settle the case. On September 25, 2020, Ms. Ramos filed (1) objections to Mr.

Cisneros’s summary judgment evidence, (2) a motion to continue the summary

judgment hearing, and (3) a motion for leave to file a late summary judgment

response, with the proffered response and evidentiary exhibits attached. Mr.

Cisneros opposed both motions. Additionally, Ms. Ramos filed a September 28,

2020 general denial answer, which Mr. Cisneros moved to strike as untimely.

      The trial court moved the summary judgment motion to its September 29,

2020 “submission docket” and did not hold a Zoom or in-person hearing. The trial

court signed a September 30, 2020 order stating that having considered, among other

things, the motion and “the unopposed pleadings on file,” it was granting Mr.

Cisneros’s summary judgment motion, and “[t]rial for determination of damages, if

any, to be awarded to Plaintiff shall be set by the Court.” Mr. Cisneros moved to

nonsuit his monetary relief claims and requested entry of final judgment. The trial

court granted his motion for partial nonsuit and, several months later, signed a final

judgment that stated:

                                         –4–
              The Court finds that prior to the total conveyance of [the
      property] to Defendant, there existed, as a matter of law, a confidential
      relationship of trust and confidence that Plaintiff had toward his
      daughter, the Defendant herein, and Plaintiff was justified in relying
      upon the promises and assurances of his daughter in dealing with the
      Property.
              The Court further finds that the Defendant promised and
      represented to Plaintiff that, if he conveyed his home to her, she would
      allow him to reside in his home for the remainder of his life, and that
      Defendant would provide care, support, love, and companionship for
      him in his aging years, but that in fact the Defendant did not intend to
      fulfill such promise and agreement at the time made, and Plaintiff
      justifiably relied upon such promise to his material detriment.
              The Court further finds that the representation of Defendant to
      Plaintiff that she was unable to obtain insurance on the Property unless
      he relinquished his life estate in the Property was false and fraudulent
      as a matter of law.
              Since Defendant owed a fiduciary duty to Plaintiff, and paid
      nothing for conveyance of the home, Defendant bears the burden of
      proving the fairness of all transactions with Plaintiff.
              Defendant has breached her fiduciary duties to Plaintiff.

The judgment imposed a constructive trust on the property for Mr. Cisneros’s benefit

and stated the trial court “finds and declares” that the two deeds are “void and

unenforceable.”

      Ms. Ramos filed a motion to reconsider the granting of summary judgment

and the “implied orders denying Defendant’s September 25, 2020 motions.” After a

hearing, the trial court denied that motion.

                                Standard of review

      We review a traditional summary judgment de novo to determine whether a

party’s right to prevail is established as a matter of law. Dickey v. Club Corp., 12

S.W.3d 172, 175 (Tex. App.—Dallas 2000, pet. denied). The movant has the burden

                                         –5–
to show no genuine issue of material fact exists and it is entitled to judgment as a

matter of law. TEX. R. CIV. P. 166a(c). In deciding whether a disputed material fact

issue exists precluding summary judgment, evidence favorable to the nonmovant is

taken as true. In re Berry, 280 S.W.3d 478, 480 (Tex. App.—Dallas 2009, no pet.).

Every reasonable inference must be indulged in favor of the nonmovant and any

doubts resolved in its favor. City of Keller v. Wilson, 168 S.W.3d 802, 824 (Tex.

2005). Where the trial court’s order does not specify the grounds for its summary

judgment, we affirm if any of the theories presented to the trial court and preserved

for appellate review are meritorious. Cmty. Health Sys. Prof’l Servs. Corp. v.

Hansen, 525 S.W.3d 671, 680 (Tex. 2017).

      “A summary judgment may be based on uncontroverted testimonial evidence

of an interested witness . . . if the evidence is clear, positive and direct, otherwise

credible and free from contradictions and inconsistencies, and could have been

readily controverted.” TEX. R. CIV. P. 166a(c). We review a ruling on the

admissibility of evidence for abuse of discretion. Fleming v. Wilson, 610 S.W.3d 18,

21 (Tex. 2020) (per curiam).

                                      Analysis

      In her first issue, Ms. Ramos contends the trial court erred by granting Mr.

Cisneros’s summary judgment motion, and we address her arguments in turn.

      The trial court did not misapply traditional summary judgment standards



                                         –6–
      We disagree with Ms. Ramos that the record shows the trial court “granted

summary judgment by default” based “solely on the lack of a timely summary

judgment response.” Though the trial court mentioned “the unopposed pleadings on

file” in its September 30, 2020 order, nothing in the record shows the trial court

granted the summary judgment by “default” without considering the evidence

attached to the motion.

      We also disagree that the trial court granted unrequested relief. The petition’s

“breach of fiduciary and imposition of constructive trust” claim specifically

requested “a decree declaring the deeds previously executed to Defendant to be void

and of no force and effect.” The summary judgment motion incorporated the petition

by reference and requested summary judgment regarding that claim.

      Deficiencies in Mr. Cisneros’s proof did not defeat his right to judgment as a
matter of law

      Ms. Ramos’s objection that Mr. Cisneros’s declaration contained “numerous

statements that cannot be easily controverted” did not specify any particular

statements. Thus, we cannot agree the trial court abused its discretion by not granting

that objection. See City of Dallas v. Rodriguez, No. 05-19-00045-CV, 2020 WL

1486831, at *3 (Tex. App.—Dallas Mar. 27, 2020, no pet.) (mem. op.) (objections

to affidavit must be sufficiently specific).

      Ms. Ramos’s remaining admissibility objections pertain to the alleged

“conclusory” nature of the complained-of statements. “A conclusory statement is


                                          –7–
one that does not provide the underlying facts to support the conclusion.” Bastida v.

Aznaran, 444 S.W.3d 98, 105 (Tex. App.—Dallas 2014, no pet.). Conclusory

statements in affidavits are not competent evidence to support the grant of summary

judgment because they are neither credible nor susceptible to being readily

controverted. Id.

      Here, Ms. Ramos asserts (1) Mr. Cisneros’s “self-serving declarations that he

had a ‘relationship of love and affection’ for his children and that ‘because Cynthia

was [his] daughter, [he] felt the natural love, affection, trust, and confidence that

parents usually place in their children’” are “conclusory recitations” of the legal

standard and are incontrovertible, and (2) “[b]ecause Appellant cannot offer

controverting evidence on her father’s state of mind, none of his self-serving

testimony should be considered when establishing whether a special relationship of

trust and confidence existed.” Additionally, Ms. Ramos argues, “The deposition

testimony of the lawyer who drafted the deed doesn’t help Mr. Cisneros, either. There

is no evidence that [Ms. Garcia-Williams] had the personal knowledge to swear that

‘He trusted her.’ Nor did she offer any underlying facts sufficient to support her

conclusory statement.”

      Though Ms. Ramos describes particular statements as conclusory, other

portions of the summary judgment evidence to which she did not object provide the

necessary underlying factual support. Mr. Cisneros’s declaration described Ms.

Ramos as his “loyal and loving daughter” whom he “trusted and relied upon” as he

                                        –8–
was struggling with health issues and devastated by his wife’s death. His declaration

stated he and Ms. Ramos discussed and agreed that if he transferred his home to her,

“she would live there with me and care for me, providing food, comfort,

companionship, and support for the rest of my life,” and she made “express promises

of comfort, affection, and support” to that effect. Both Mr. Cisneros and Ms. Garcia-

Williams described a “custom in the Hispanic community for a child to live with a

widowed parent after the loss of one parent, caring for the surviving parent, for the

remainder of his/her life, and then to inherit the homestead after the surviving parent

passes away,” which Ms. Ramos states in her appellate brief is a “tradition in the

Hispanic community.” Additionally Ms. Garcia-Williams testified (1) Mr. Cisneros

told her in the presence of Ms. Ramos and other family members that he wanted to

give the house to Ms. Ramos and they had agreed he was going to “stay with

Cynthia” and “live there for the rest of his life,” and (2) Ms. Ramos “was okay with”

that. Thus, the declaration and deposition testimony furnished a factual basis for the

statements regarding “trust and confidence.” See Rivera v. White, 234 S.W.3d 802,

808 (Tex. App.—Texarkana 2007, no pet.) (concluding affiant’s statements furnished

underlying factual support and thus were not merely conclusory and could support

summary judgment); see also Rodriguez v. Citibank, N.A., No. 04-12-00777-CV,

2013 WL 4682194, at *3 (Tex. App.—San Antonio Aug. 30, 2013, no pet.) (mem.

op.) (“logical conclusions based on stated underlying facts within the affidavit or

attachments thereto are not improper conclusions and are probative”).

                                         –9–
      Mr. Cisneros showed entitlement to summary judgment

      To prevail on a claim for breach of fiduciary duty, the claimant must prove the

existence of a fiduciary duty, a breach of that duty by the defendant, causation, and

damages. Morrell v. Morrell, No. 09-20-00086-CV, 2022 WL 959943, at *15 (Tex.

App.—Beaumont Mar. 31, 2022, no pet. h.) (citing First United Pentecostal Church

of Beaumont v. Parker, 514 S.W.3d 214, 220 (Tex. 2017)). A fiduciary owes its

principal a high duty of good faith, fair dealing, honest performance, and strict

accountability. Avary v. Bank of. Am., N.A., 72 S.W.3d 779, 791 (Tex. App.—Dallas

2002, pet. denied). A party fails to comply with its fiduciary duty “where influence

has been acquired and abused, and confidence has been reposed and betrayed.” Lee

v. Hasson, 286 S.W.3d 1, 14–15 (Tex. App.—Houston [14th Dist.] 2007, pet.

denied). A profiting fiduciary bears the burden of showing the fairness of

transactions between the fiduciary and the party to whom she owes a duty. Id. at 21;

see Morrell, 2022 WL 959943, at *15 (when plaintiff alleges self-dealing as part of

breach-of-fiduciary-duty claim, “a presumption of unfairness arises, which the

fiduciary bears the burden to rebut”).

      Though the existence of a confidential relationship is generally a question of

fact, when the underlying facts are undisputed, the existence and breach of a

fiduciary duty are questions of law. Meyer v. Cathey, 167 S.W.3d 327, 330 (Tex.

2005). “The existence of the fiduciary relationship is to be determined from the

actualities of the relationship between the persons involved.” Morrell, 2022 WL

                                         –10–
959943, at *16 (quoting Thigpen v. Locke, 363 S.W.2d 247, 253 (Tex. 1962)). “In

reviewing the relationship between the parties, factors we consider include the

plaintiff’s advanced age and poor health and whether the plaintiff justifiably placed

special confidence in the other party to act in her best interest.” Id. Subjective trust

by one party in another does not establish the requisite relationship. Caserotti v. State

Farm Ins. Co., 791 S.W.2d 561, 565 (Tex. App.—Dallas 1990, writ denied). “To

impose an informal fiduciary relationship in a business transaction, the special

relationship of trust and confidence must exist prior to, and apart from, the agreement

made the basis of the suit.” Meyer, 167 S.W.3d at 330.

      As to the existence of a fiduciary duty, Ms. Ramos argues there is “no

competent summary judgment evidence that Appellant had a pre-existing

relationship or pattern of trust and confidence with her father,” nor is there “any

evidence indicating that Ms. Ramos recognized that her father was relying on her.”

She contends “the evidence showed that Mr. Cisneros’s love and affection was a one-

way street” and “[n]one of the evidence showed that the relationship was mutual and

understood as such by both parties.” According to Ms. Ramos,

      Here, Plaintiff’s summary judgment evidence would permit reasonable
      minds to conclude or infer that he deeded the house to his daughter not
      because of any special relationship of trust and confidence, but instead
      because of Hispanic custom, because of a promise he made to his wife,
      or because of a promise Appellant made to her mother before she passed
      away.




                                         –11–
She argues that “[i]f anything, Mr. Cisneros’s evidence raised fact issues all by itself”

and “[t]hus, the burden never shifted to Ms. Ramos.”

      “An informal relationship may give rise to a fiduciary duty where one person

trusts in and relies on another, whether the relation is a moral, social, domestic or

merely personal one.” Morrell, 2022 WL 959943, at *16 (quoting Schlumberger

Tech. Corp. v. Swanson, 959 S.W.2d 171, 176 (Tex. 1997)). “A person’s trust and

reliance upon a close member of her core family unit may give rise to a fiduciary

duty when equity requires.” Id. at *15 (citing Young v. Fawcett, 376 S.W.3d 209, 214

(Tex. App.—Beaumont 2012, no pet.)). “Where one person is accustomed to being

guided by the judgment or advice of another or is justified in believing one will act

in the best interest of another because of a family relationship, a confidential

relationship may arise.” Id. (quoting Trostle v. Trostle, 77 S.W.3d 908, 914 (Tex.

App.—Amarillo 2002, no pet.)).

      As described above, Mr. Cisneros’s declaration (1) described Ms. Ramos as

his “loyal and loving daughter” whom he “trusted and relied upon” as he was

struggling with health issues and devastated by his wife’s death and (2) stated Ms.

Ramos made “express promises of comfort, affection, and support” and he made the

transfer “in reliance upon the close relationship of trust and confidence that I had in

her as my loyal and loving daughter, and based upon her promises and reassurance

that if conveyed the house to her, that I would not be disturbed in my continued

residence in the house for the remainder of my life, and would have the care,

                                         –12–
comfort, and companionship that I needed and desired in my aging years.” At the

attorney’s office, Mr. Cisneros described his agreement with Ms. Ramos in her

presence and Ms. Ramos “was okay with” that. We conclude Mr. Cisneros’s

summary judgment evidence conclusively showed the parties had a relationship of

trust and confidence before entering into the agreement in question and Ms. Ramos

was aware her father was relying on her promises. See id. at *16 (factors to be

considered in reviewing parties’ relationship include “plaintiff’s advanced age and

poor health and whether the plaintiff justifiably placed special confidence in the

other party to act in [plaintiff’s] best interest”); In re Whipple, No. 04-11-00645-CV,

2013 WL 1641414, at *4 (Tex. App.—San Antonio Apr. 17, 2013, pet. denied) (mem.

op.) (“Factors that may be considered in determining whether a confidential

relationship existed include whether the plaintiff relied on the defendant for support,

the plaintiff’s advanced age and poor health, and evidence of the plaintiff’s trust.”

(citing Young, 376 S.W.3d at 215)).

       Ms. Ramos’s summary judgment response and evidence did not “negate[] or
present[] fact questions on the existence of a special relationship, breach of fiduciary
duty, and fairness”

      Ms. Ramos cites affidavits attached to her summary judgment response in

which (1) she testified that her father “stated that he wanted to make this gift because

his other children had homes already and because in his own words ‘this is what

momma wanted’” and (2) her sister Margarita Amaro testified that “on April 11,

2019, [Mr. Cisneros] executed a Statutory Durable Power of Attorney designating

                                         –13–
me as his attorney in fact for all of his financial and property transactions.” But even

with every reasonable inference indulged in Ms. Ramos’s favor, the evidence she

cites does not address or controvert the special relationship of trust and confidence

Mr. Cisneros’s evidence conclusively demonstrated.

        As to breach, Ms. Ramos asserts “the trial court’s summary judgment order

made two fact findings to establish breach of fiduciary duty: (1) that Ms. Ramos, by

initiating eviction proceedings against Mr. Cisneros, broke her promise to allow him

‘to reside in his home for the remainder of his life, and that Defendant would provide

care, support, love, and companionship for him in his aging years;’ and that (2) ‘the

representation of the Defendant to plaintiff that she was unable to obtain insurance

on the home unless he relinquished his life estate was false and fraudulent as a matter

of law.’”2 Her appellate arguments regarding Mr. Cisneros’s failure to conclusively

prove breach focus solely on those two “findings.”

        Because of the parties’ informal fiduciary relationship, Ms. Ramos bore the

burden to rebut the presumption of unfairness. See Lee, 286 S.W.3d at 21; Morrell,

2022 WL 959943, at *15. “Such fiduciaries must prove they acted in good faith and

that the transactions were fair, honest, and equitable.” Lee, 286 S.W.3d at 21.

        Regarding the threatened eviction, Ms. Ramos stated in her affidavit that

several months after she and her family moved in, one of her brothers began coming



    2
      Despite that assertion, Ms. Ramos also states in a footnote in her appellate brief that “the order does
not link its finding of a breach to any alleged misconduct by Ms. Ramos.”
                                                   –14–
over in the evenings to drink with Mr. Cisneros and they were “loud and disruptive.”

One night she asked her brother to leave and he and Mr. Cisneros became “abusive

and violent” toward her and “threatened” her with a knife. She stated she “feared for

[her] life and the lives of her family” and “had no option other than to ask my father

to find another place to live.” This evidence did not address how the eviction she

sought after a transfer for no consideration was fair, honest, and equitable to Mr.

Cisneros. See Lee, 286 S.W.3d at 21.

      Additionally, Ms. Ramos contends, “If the family attorney didn’t know, then

Ms. Ramos surely cannot be held responsible, as a matter of law, for knowingly

making a false or fraudulent statement regarding insurance requirements that

supposedly breached a fiduciary duty.” She cites the attorney’s deposition testimony

regarding insurance and her own affidavit statements that she sought homeowner’s

insurance after learning Mr. Cisneros “did not have any intention of buying

insurance” and “[f]rom my discussion with State Farm, it was my understanding that

I could not purchase homeowner’s insurance because I wasn’t considered the legal

owner of the home.” Again, there is a logical disconnect: this evidence does not

address her burden to show the transaction in question was fair, honest, and equitable

to Mr. Cisneros. Id.

      Moreover, though the trial court’s judgment mentions both the threatened

eviction and the insurance-related representations, nothing in the judgment limits

Ms. Ramos’s breach to those two matters. The judgment also describes Mr.

                                        –15–
Cisneros’s allegations that Ms. Ramos failed to provide the promised “care, support,

love, and companionship for him in his aging years,” which included more than a

place to live. Mr. Cisneros stated in his declaration, “Shortly after she got the second

deed, [Ms. Ramos] refused to cook for me, or do my laundry, change my bed, and

the like. Rather than providing the promised care and companionship to me as she

had promised, instead Cynthia began refusing to cook for me [or] provide groceries

for me . . . .” Ms. Ramos does not address or explain, and the record does not show,

how any evidence raised a fact issue as to the alleged breach regarding care.

      We conclude the propriety of the trial court’s summary judgment would not

have been affected by consideration of Ms. Ramos’s evidentiary objections and

summary judgment response. Thus, because her remaining issues challenge the trial

court’s “failure to consider” her September 25, 2020 motions and evidentiary

objections, we need not reach those issues.

      We affirm the trial court’s judgment.




210006f.p05                                 /Cory L. Carlyle/
                                            CORY L. CARLYLE
                                            JUSTICE




                                         –16–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

CYNTHIA RAMOS, Appellant                       On Appeal from the 14th Judicial
                                               District Court, Dallas County, Texas
No. 05-21-00006-CV           V.                Trial Court Cause No. DC-20-00429.
                                               Opinion delivered by Justice Carlyle.
DOMINGO H. CISNEROS,                           Justices Schenck and Garcia
Appellee                                       participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellee DOMINGO H. CISNEROS recover his costs
of this appeal from appellant CYNTHIA RAMOS.


Judgment entered this 26th day of April, 2022.




                                        –17–